Case 1:15-cr-00637-KAM Document 754-6 Filed 12/23/20 Page 1 of 6 PageID #: 24600




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK




 FEDERAL TRADE COMMISSION, et al.,

                                      Plaintiffs,       Case No. 1:20-cv-00706-DLC

        v.

 VYERA PHARMACEUTICALS, LLC, et al.,

                                    Defendants.




                      Plaintiffs’ First Set of Interrogatories to Defendants

         Pursuant to Rule 33 of the Federal Rules of Civil Procedure (“Rule 33”) Plaintiffs Federal
 Trade Commission (“FTC”) and the states of New York, California, Illinois, North Carolina,
 Ohio, Pennsylvania, and Virginia request that Defendants Vyera Pharmaceuticals, LLC,
 Phoenixus AG, Martin Shkreli, and Kevin Mulleady answer the following Interrogatories. The
 requested answers must be provided within the time allotted under Rule 33(b)(2). These
 Interrogatories are continuing in nature and should be supplemented in accordance with Rule
 26(e) of the Federal Rules of Civil Procedure.

                                        INSTRUCTIONS

    These Interrogatories call for all information (including any information contained in or on
    any documents or writing) that is known or available to You, including all information in the
    possession of, or available to, Your attorneys, agents, or representatives, or any other person
    acting on Your behalf or under Your direction or control.

    These Interrogatories, including subparts, are to be answered by You separately, completely,
    and fully, under oath.
Case 1:15-cr-00637-KAM Document 754-6 Filed 12/23/20 Page 2 of 6 PageID #: 24601




    If You object to any part of these Interrogatories, set forth the basis for Your objection and
    respond to all parts of these Interrogatories to which You do not object. Any ground not
    stated in an objection within the time provided by the Federal Rules of Civil Procedure, or
    any extensions thereof, shall be waived. All objections must be made with particularity and
    must set forth all the information upon which You intend to rely in response to any motion to
    compel.

    All objections must state with particularity whether and in what manner the objection is
    being relied upon as a basis for limiting the response. If You are withholding responsive
    information pursuant to any general objection, You should so expressly indicate. If, in
    responding to these Interrogatories, You claim any ambiguity in interpreting either the
    Interrogatories or a definition or instruction applicable thereto, set forth as part of Your
    response the language deemed to be ambiguous and the interpretation used in responding to
    these Interrogatories, and respond to these Interrogatories as You interpret them.

    If You cannot answer all or part of these Interrogatories after exercising due diligence to
    secure the full information to do so, so state and answer to the fullest extent possible,
    specifying Your inability to answer the remainder, stating whatever information or
    knowledge You have concerning the unanswered portion, and detailing what You did in
    attempting to secure the unknown information.

    If any privilege is claimed as a ground for not responding to an Interrogatory, provide a
    privilege log in Microsoft Excel format describing the basis for the claim of privilege and all
    information necessary for Plaintiff and the Court to assess the claim of privilege, in
    accordance with Federal Rule of Civil Procedure 26(b)(5). The privilege log shall include the
    following: (i) specific grounds for the claim of privilege; (ii) the date of the privileged
    communication; (iii) the persons involved in the privileged communication; (iv) a description
    of the subject matter of the privileged communication in sufficient detail to assess the claim
    of privilege; and (v) the Interrogatory to which the privileged information is responsive.

    If any portion of any response is withheld on a basis other than privilege, provide the
    information and reason for such withholding per Instruction 6.

    Whenever necessary to bring within the scope of these Interrogatories a response that might
    otherwise be construed to be outside their scope, the following constructions should be
    applied:

    a. Construing the singular form of any word to include the plural, and the plural form to
       include the singular;

    b. Construing the past tense of a verb to include the present tense, and the present tense to
       include the past tense;

    c. Construing the masculine form to include the feminine form;

    d. Construing “and” and “or” in the disjunctive or conjunctive, as necessary, to make these
       Interrogatories more inclusive;


                                                 2
Case 1:15-cr-00637-KAM Document 754-6 Filed 12/23/20 Page 3 of 6 PageID #: 24602




    e. Construing the term “date” to mean the exact day, month, and year if ascertainable; if not,
       the closest approximation that can be made by means of relationship to other events,
       locations, or matters.

    Unless otherwise stated, construe each Interrogatory independently and without reference to
    any other for the purpose of limitation.

    These Interrogatories cover the period of time from October 1, 2014 to the present.

    If You have any questions, please contact Maren Schmidt at mschmidt@ftc.gov or (202)
    326-3084.

                                          DEFINITIONS

 A. The term “Vyera,” means Vyera Pharmaceuticals, LLC, together with its successors,
    predecessors, divisions, wholly or partially owned subsidiaries, domestic or foreign parents,
    affiliates, partnerships, and joint ventures; and all the directors, officers, employees,
    attorneys, consultants, agents, and representatives of the foregoing.

 B. The term “Phoenixus” means Phoenixus AG, together with its successors, predecessors,
    divisions, wholly or partially owned subsidiaries, domestic or foreign parents, affiliates,
    partnerships, and joint ventures; and all the directors, officers, employees, attorneys,
    consultants, agents, and representatives of the foregoing.

 C. The term “Corporate Defendants” means Vyera and Phoenixus, collectively and individually.

 D. The term “Individual Defendants” means Mr. Shkreli and Mr. Mulleady, collectively and
    individually.

 E. The term “You” or “Yours” refers to each Defendant.

 F. The terms “and” and “or” have both conjunctive and disjunctive meanings as necessary to
    bring within the scope of these Interrogatories anything that might otherwise be outside their
    scope.

 G. The term “API” means active pharmaceutical ingredient.

 H. The term “communications” is used in the broadest possible sense and means any exchange,
    transfer, or dissemination of information, regardless of the means by which it is
    accomplished.

 I. The terms “each,” “any,” and “all” mean “each and every.”

 J. The term “Fukuzyu” means Fukuzyu Pharmaceutical Co., Ltd., together with its successors,
    predecessors, divisions, wholly- or partially-owned subsidiaries, domestic or foreign parents,
    affiliates, partnerships, and joint ventures; and all the directors, officers, employees,
    consultants, agents, and representatives of the foregoing.


                                                  3
Case 1:15-cr-00637-KAM Document 754-6 Filed 12/23/20 Page 4 of 6 PageID #: 24603




 K. The term “Person” includes the Defendants and means any natural person, corporate entity,
    sole proprietorship, partnership, association, governmental entity, or trust

 L. The terms “relate” and “relating to” are used in the broadest possible sense and mean, in
    whole or in part, addressing, analyzing, concerning, constituting, containing, commenting on,
    discussing, describing, identifying, referring to, reflecting, reporting on, stating, or dealing
    with.

 M. The term “RL Fine” means RL Fine Chem Pvt. Ltd., together with its successors,
    predecessors, divisions, wholly- or partially-owned subsidiaries, domestic or foreign parents,
    including but not limited to the MAPE Advisory Group, affiliates, partnerships, and joint
    ventures; and all the directors, officers, employees, consultants, agents, and representatives of
    the foregoing.

                                     INTERROGATORIES

                                         ALL DEFENDANTS

 Interrogatory No. 1

 For each payment made by the Corporate Defendants to Mr. Shkreli or Mr. Mulleady, identify
 the form of the payment (e.g., cash, stock, or other consideration), the date of, the estimated
 dollar value of, and reason for the payment.

 Interrogatory No. 2

 Separately for Martin Shkreli, Kevin Mulleady, and any other current or former employee or
 board member of the Corporate Defendants identified on any Defendant’s Initial Disclosures,
 identify each email account (whether personal or company issued), cell phone number (whether
 personal or company sponsored), social media account, and messaging account (e.g., WhatsApp)
 used for any communications relating to Daraprim or other Vyera or Phoenixus business.

                                 CORPORATE DEFENDANTS ONLY

 Interrogatory No. 3

 For each current or former employee or board member of the Corporate Defendants identified on
 any Defendant’s Initial Disclosures, identify the: (a) beginning and ending dates of employment
 or board membership; (b) each title or position held at Vyera or Phoenixus; (c) the beginning and
 ending dates of each title or position held; and (d) the responsibilities for each title or position
 held.

 Interrogatory No. 4

 Identify the name of each API manufacturer with which the Corporate Defendants
 communicated relating to the supply or potential supply of pyrimethamine API. For each
 manufacturer, provide the method of the communications, (e.g., telephone or email), the date or


                                                  4
Case 1:15-cr-00637-KAM Document 754-6 Filed 12/23/20 Page 5 of 6 PageID #: 24604




 date range of the communication(s), the best-known contact information for the manufacturer,
 and the name and position of any person at the manufacturer with whom You communicated.

 Interrogatory No. 5

 Identify separately the date, amount of, and reason for each payment made by the Corporate
 Defendants to Fukuzyu or RL Fine.

                                 INDIVIDUAL DEFENDANTS ONLY

 Interrogatory No. 6

 For each company for which You have held an ownership interest equal to or greater than 1% at
 any time from October 1, 2014 to present, identify: (a) the name of the company; (b) a brief
 description of the company’s business; (c) the date ranges You held an ownership interest equal
 to or greater than 1%; (d) Your peak ownership interest; (e) Your current ownership interest; and
 (f) whether You serve or served on the Board of Directors or hold or held any executive
 position(s) with the company.




 Dated: May 1, 2020                                  Respectfully submitted,

                                                     /s/ Markus H. Meier
                                                     Markus H. Meier
                                                     Federal Trade Commission
                                                     600 Pennsylvania Avenue, NW
                                                     Washington, DC 20580
                                                     Tel: 202-326-3759

                                                     Counsel for Plaintiff
                                                     Federal Trade Commission

                                                     /s/ Elinor R. Hoffman
                                                     Elinor R. Hoffmann
                                                     Office of the Attorney General
                                                     28 Liberty Street
                                                     New York, NY 10006
                                                     Tel: (212) 416-8269
                                                     elinor.hoffmann@ag.ny.gov

                                                     Counsel for Plaintiff State of New York



                                                 5
Case 1:15-cr-00637-KAM Document 754-6 Filed 12/23/20 Page 6 of 6 PageID #: 24605




                                   CERTIFICATE OF SERVICE

         I hereby certify that on May 1, 2020, I served a true and correct copy of the foregoing

 Plaintiffs’ First Set of Interrogatories to Defendants on all counsel of record via electronic mail.



 Dated: May 1, 2020                                       /s/ D. Patrick Huyett
                                                         D. Patrick Huyett (pro hac vice)
                                                         Federal Trade Commission
                                                         600 Pennsylvania Avenue, NW
                                                         Washington, DC 20580
                                                         Tel: (202) 326-3209
                                                         dhuyett@ftc.gov@ftc.gov




                                                    6
